Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 05/25/2021 have been fully considered but they are not persuasive.
The applicant argues that Huh et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Huh et al. (figures 2-6) discloses a liquid crystal display panel as claimed including a portion of the first line segment and a portion of the second line segment are located between two adjacent columns of the pixel electrodes, and the first line segment is electrically isolated from the second line segment (at least 164 and 420; figure 6).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huh et al. (US 6,307,216).
Regarding claim 1, Huh et al.
a plurality of source lines (161-162, 164, 420, 300) extending in a first direction, and including a first source line and a second source line; 
a plurality of gate lines (110, 120) extending in a second direction different from the first direction, and crossing the plurality of source lines; and 
a plurality of pixel units (400) defined by the plurality of source lines and the plurality of gate lines in which a plurality of transistors and a plurality of pixel electrode are disposed, respectively; 
the first source line and the second source line are respectively connected to two adjacent rows of the pixel unit,
the first source line comprises a first line segment disposed on a first wiring layer, 
the second source line comprises a second line segment, and the second line segment is disposed on a second wiring layer different from the first wiring layer (figures 2-3),
a portion of the first line segment and a portion of the second line segment are located between two adjacent columns of the pixel electrodes, and 
the first line segment is electrically isolated from the second line segment (at least 164 and 420; figure 6).  
Regarding claim 3, Huh et al. (figures 2-6) discloses wherein at least a portion of the first line segment and the second line segment overlap each other in a direction perpendicular to the liquid crystal display panel (at least 164 and 420; figure 6).  
Regarding claim 4, Huh et al.
Regarding claim 5, Huh et al. (figures 2-6) discloses a second contact hole (C2) which is disposed at a position closer to the pixel electrode than the first contact hole and disposed adjacent to the gate line; and a second plug which is located in the second contact hole and electrically connects the first source line or the second source line of different wiring layers.  
Regarding claim 6, Huh et al. (figures 2-6) discloses wherein the gate lines include a first gate line and a second gate line and the first gate line is electrically connected to a second gate line adjacent to the first gate line (110 and 120).
Regarding claim 7, Huh et al. (figures 2-6) discloses wherein a plurality of the second contact holes are located on opposite sides of the corresponding first line segment or the second line segment.  
Regarding claim 9, Huh et al. (figures 2-6) discloses wherein one of a first line segment or the second line segment which is adjacent to the gate line layer is arranged at the same wiring layer with the gate lines.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871